DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 30 November 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,726,824 to Berger et al in view of U.S. Patent Application Publication 2017/0291850 to Wada et al.
In regards to claims 1 and 5, Berger teaches a hole plate (242; Figure 2A & 2B) for use in a fiber collimator comprising a first side, a second side opposite the first side, a plurality of fiber pathways formed within the hole plate and extending from the first side to the second side wherein: each fiber pathway of the plurality of fiber pathways is adapted to receive a single optical fiber from a plurality of optical fibers (Column 4 Line 49 – Column 5, Line 8).  But Berger fails to expressly teach the hole plate is made from a continuous material.  Berger does 
Berger further fails to teach at least one fiber pathway of the plurality of the fiber pathways has a variable cross section, the variable cross section changing along the length of the at least one fiber pathway.  However, Wada also teaches a hole plate (Figures 1 and 2) comprising a tapered portion (4) formed in each of the holes (3) so that an optical fiber can be easily interested into.  [0030]  Since Berger and Wada are both from the same field of endeavor and Wada further teaches a tapered portion forming the claimed variable cross section changing along the length of the at least one fiber pathway for the purpose of easily inserting an optical fiber and protecting the optical fiber end being inserted, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided at least one fiber pathway of the plurality of the fiber pathways has a variable cross section, the variable cross section changing along the length of the at least one fiber pathway in the holes of the hole plate of Berger.
In regards to claim 2, Berger teaches the plurality of optical fibers positioned within the plurality of fiber pathways, each optical fiber with a first end and second end.
	In regards to claims 3 and 4, although Berger does not expressly teach the hole plate is formed of material with a thermal expansion coefficient equal to or less than the optical fiber (claim 3) or the hole plate is formed of material that matches the coefficient of thermal expansion of the optical fiber (claim 4), it would have been obvious before the effective filing date to a 
	In regards to claims 6 and 8, although Berger does not expressly teach the plurality of fiber pathways are formed through an etching technique such as a femtosecond laser irradiation chemical etching (FLICE) technique, the limitation is a method limitation in a device claim.  Applicant is claiming a product, not a method of manufacturing the product.  The patent being sought in the preceding claims is an end product that is met by the previously applied reference.
	In regards to claim 9, although Berger does not expressly teach the plurality of fiber pathways are of a varying cross sections, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have customized the hole plates having varying cross sections in order to accommodate the wide vary of commercially available optical fibers.  This would allow the device to increase versatility and allow for more applications.
	In regards to claim 10, Berger teaches the plurality of fiber pathways are substantially of a fixed cylindrical shape.
	In regards to claim 11, Berger teaches an optical circuit switch (OCS) comprising a microelectromechanical systems (MEMS) mirror configured to receive a beam of light (Figure 1), a fiber collimator (Figures 2a & 2B) containing a hole plate (242), the hole plate comprising a first side, a second side opposite the first side, a plurality of fiber pathways formed within the hole plate and extending from the first side to the second side wherein each fiber pathway of the 
Berger further fails to teach at least one fiber pathway of the plurality of the fiber pathways has a variable cross section, the variable cross section changing along the length of the at least one fiber pathway.  However, Wada also teaches a hole plate (Figures 1 and 2) comprising a tapered portion (4) formed in each of the holes (3) so that an optical fiber can be easily interested into.  [0030]  Since Berger and Wada are both from the same field of endeavor and Wada further teaches a tapered portion forming the claimed variable cross section changing along the length of the at least one fiber pathway for the purpose of easily inserting an optical fiber and protecting the optical fiber end being inserted, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided at least one fiber pathway of the plurality of the fiber pathways has a variable cross section, the variable cross section changing along the length of the at least one fiber pathway in the holes of the hole plate of Berger.
	In regards to claim 12, Berger teaches the number of optical fibers is equal to the number of MEMS mirrors.  (Figure 1)
	In regards to claims 21-26, Berger in view of Wada teaches at least one fiber pathway of the plurality of the fiber pathways is frustoconical or funnel shaped.  Although Berger in view of . 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,726,824 to Berger et al as applied to claim 1 above in further view of U.S. Patent Application Publication 2002/0176668 to Rubino.  
	Berger teaches a fiber collimator with a hole plate above but fails to teach the fiber is secured with an epoxy on one side of the hole plate.  However, Rubino also teaches a fiber collimator having a hole plate (14), the hole plate being secured with an epoxy (22) to the optical fibers (12) in order to a more stable and accurate output of light.  Since Berger and Rubino are both from the same field of endeavor, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have the fiber is secured with an epoxy on one side of the hole plate.  
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,726,824 to Berger et al.
Berger teaches a hole plate (242; Figure 2A & 2B) for use in a fiber collimator comprising a first side, a second side opposite the first side, a plurality of fiber pathways formed within the hole plate and extending from the first side to the second side wherein: each fiber pathway of the plurality of fiber pathways is adapted to receive a single optical fiber from a plurality of optical fibers and the side walls of each fiber pathway are substantially perpendicular .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claim 27 has been fully considered but they are not persuasive.  Applicant argues the Examiner as taken Official Notice regarding the hole plate being a continuous material.  However, the Examiner disagrees.  The Examiner has discussed the material of the hole plate being silicon and further points to the Figures showing a single plate with no breaks in the hole plate.  
Prior Art
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TINA M WONG/Primary Examiner, Art Unit 2874